Citation Nr: 1717695	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  09-09 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased rating for degenerative changes of the lumbosacral spine, currently evaluated as 40 percent disabling.

2. Entitlement to an initial disability rating in excess of 20 percent for S-1 radiculopathy of the left lower extremity.

3. Entitlement to an initial disability rating in excess of 20 percent for S-1 radiculopathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1982 to May 1992.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for radiculopathy of the bilateral lower extremities. The RO assigned an initial disability rating of 10 percent for the left leg and 0 percent for the right leg, both retroactively effective from February 13, 2006. In the November 2006 decision, the RO also denied an increased rating for the lumbar spine disability. The Veteran filed a Notice of Disagreement (NOD) in October 2007, appealing the initial disability ratings assigned and the increased rating denial for the lumbar spine. The RO issued a Statement of the Case (SOC) in January 2009. In March 2009, the Veteran filed his Substantive Appeal. Thus, the Veteran perfected a timely appeal of the issues. 

In September 2013, the Veteran was afforded a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file. 

This appeal was previously before the Board in March 2014. At that time, the Board remanded the above stated issues for additional development. The Board would note that the previous remand included the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). During the course of the appeal, the Veteran was granted a TDIU with an effective date of December 16, 2010. To date, the Board has no indication that the Veteran has offered any objections to this award. Additionally, in August 2016, the RO increased the disability rating for bilateral radiculopathy of the lower extremities to 20 percent, effective February 13, 2006. As the ratings for bilateral radiculopathy of the lower extremities are not a full grant of the benefits sought on appeal, and the Veteran has not expressed satisfaction with these determinations, his appeal for a higher initial rating for bilateral radiculopathy of the lower extremities continues. AB v. Brown, 6 Vet. App. 35, 39 (1993). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1. Even considering the Veteran's pain and corresponding functional impairment, his lumbosacral spine disability more closely resembles favorable ankylosis. 

2. The Veteran's service-connected left lower extremity radiculopathy is manifested by, at worst, moderate incomplete paralysis of the sciatic nerve. 

3. The Veteran's service-connected right lower extremity radiculopathy is manifested by, at worst, moderate incomplete paralysis of the sciatic nerve.

4. The Veteran's service-connected left lower extremity radiculopathy is manifested by, at worst, mild incomplete paralysis of the external popliteal nerve (common peroneal). 

5. The Veteran's service-connected right lower extremity radiculopathy is manifested by, at worst, mild incomplete paralysis of the external popliteal nerve (common peroneal). 


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 40 percent, for degenerative changes of the lumbosacral spine have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

2. The criteria for an initial disability rating in excess of 20 percent, for S-1 radiculopathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5110(b)(2) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520, (2016).

3. The criteria for an initial disability rating in excess of 20 percent, for S-1 radiculopathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5110(b)(2) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

4. The criteria for an initial disability rating of 10 percent, but no higher, for S-1 radiculopathy of the left lower extremity affecting the external popliteal nerve (common peroneal) have been met for the entire appeal period. 38 U.S.C.A. §§ 1155, 5110(b)(2) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2016).

5. The criteria for an initial disability rating of 10 percent, but no higher, for S-1 radiculopathy of the right lower extremity affecting the external popliteal nerve (common peroneal) have been met for the entire appeal period. 38 U.S.C.A. §§ 1155, 5110(b)(2) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016). In regards to increased rating claims, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim. This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270  (Fed. Cir. 2009). 

With regard to the lumbar spine disability, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of February 2004, March 2006, and August 2015 letters which were sent either prior to the initial unfavorable decision issued in November 2006 or prior to readjudication of the case in a July 2016 supplemental statement of the case. Such letters advised the Veteran of the evidence and information necessary to substantiate his claims. Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information. Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19. Vet. App. 473 (2006). 

The Veteran's claim for a higher initial rating arises from disagreement with the initial evaluation that was assigned following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The record contains the VA, private, social security administration, and service treatment records; the Veteran's statements; and reports of VA examinations. The Veteran was provided a VA medical examination for his increased rating claims in September 2015 and an additional Disability Benefit Questionnaire (DBQ) in November 2015.  These examination reports are adequate for rating purposes because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in September 2013. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the Veteran has not raised any deficiency with the hearing. See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

The Board is also satisfied that there has been substantial compliance with the March 2014 remand directives, which included addressing the Veteran's claim of entitlement to a TDIU, obtaining VA treatment records and affording the Veteran another VA examination. See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016). Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time. The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999). If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id. 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned. 38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

A. Lumbosacral spine

The Veteran contends that he is entitled to a higher disability rating for his service-connected degenerative changes of the lumbosacral spine. The Veteran's lumbar spine disability rating is assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016), which rates degenerative arthritis of the spine under the general rating formula for diseases and injuries of the spine. The lumbosacral spine disability has been rated as 40 percent disabling since March 10, 2003.

Under the General Rating Formula for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply to lumbar spine disability. Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height warrants a 10 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating. Id.

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating. Id.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating. Id.

Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating. Id.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. Id. at Note (2). Each range of motion measurement is to be rounded to the nearest five degrees. Id. at Note (4).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Id. at Note (5).

The Veteran was originally awarded service connection for a lumbar spine disability in a March 1993 rating decision. He was assigned a 10 percent rating, effective May 30, 1992, the date of his service connection claim. The Veteran did not appeal the initial rating assigned. In December 2001, the Veteran filed a claim for an increased evaluation of his lumbar spine disability. In a January 2003 rating decision the Veteran was assigned a 20 percent rating, effective December 4, 2001. In March 2003, the Veteran appealed the rating assigned. In a June 2003 rating decision, the RO assigned a 40 percent rating, effective March 10, 2003. In February 2006, the Veteran filed a claim for an increased evaluation. As mentioned in the introduction, the RO denied a rating in excess of 40 percent for the lumbar spine disability in the November 2006 rating decision on appeal. Thus, the analysis below considers the underlying 40 percent rating as well as whether any other rating is warranted at any time within the year prior to February 12, 2006. The Board has carefully examined the evidence of record from February 2005 to the present. 

Most recently, the Veteran underwent a VA examination in September 2015. In the September 2015 VA medical report, the Veteran was noted to have a diagnosis of degenerative arthritis of the spine dating back to 2004. During the examination, the Veteran stated that he could not bend or turn and that he experienced sharp shooting pain in his lower back radiating to his legs. The Veteran could not be tested for range of motion and functional limitation because he was unable to tolerate the procedure due to pain. The examiner noted evidence of pain with weight bearing and tenderness demonstrated along the entire spine with light palpitation. The examiner was unable to perform repetitive use testing with at least three repetitions because the Veteran was unable to tolerate any movement due to pain. It was noted that pain and incoordination were factors limiting the Veteran's functional ability with repeated use over time. The examiner noted however that he was unable to opine degrees of limitation in the Veteran's range of motion without resorting to mere speculation. 

The examiner opined that the Veteran's current back condition may likely moderately impact physical and sedentary labor due to flare-ups requiring prolonged sitting, standing, walking, bending, lifting, pushing, pulling, twisting and turning resulting in pain, lack of coordination and fatigue. The examiner further opined that pain, weakness, fatigue or incoordination likely mildly to moderately significantly impacts functional ability during flare-ups or when the joint is used repeatedly over time. However, the examiner was unable to opine future degrees of limitation without resorting to mere speculation.  

The Board recognizes that during the September 2015 examination the examiner was unable to conduct certain range of motion tests because the Veteran was experiencing too much pain for the tests to be conducted. The Board has carefully considered the Veteran's lumbosacral spine disability in light of DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (providing that VA may, in addition to applying schedular criteria, consider granting a higher disability rating when functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not contemplated in the rating criteria); 38 C.F.R. §§ 4.40, 4.45 (2016).  The Board notes that the Veteran's current 40 percent rating for degenerative arthritis of the spine subsumes the criteria associated with the maximum schedular rating for loss of range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016) (assigning a 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less).  Where the Veteran is already receiving the maximum disability rating for limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 are not applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).   Therefore, in order to meet the requirements for a 50 percent rating, the only question before the Board is whether or not the Veteran has unfavorable ankylosis.

In a November 2015 Disability Benefits Questionnaire (DBQ) written to supplement the September 2015 VA examination, the VA examiner opined that given the spinal position, inability to move forward, upright position, the Veteran's spinal lumbar disability was at least as likely as not more analogous to favorable ankylosis of the lumbar spine. The examiner further opined that the general anatomy does not appear to impact breathing or swallowing. 

With respect to the Veteran's degenerative changes of the lumbosacral spine, the Board finds that the Veteran's disability is appropriately evaluated as 40 percent disabling. The objective findings of record do not reflect unfavorable ankylosis of the entire thoracolumbar spine to warrant a higher evaluation under Diagnostic Code 5242. As noted above, the record evidence reflects that the Veteran's disability is more analogous to favorable ankylosis of the lumbar spine. Thus, the preponderance of the evidence is against the claim for a rating in excess of 40 percent for degenerative changes of the lumbosacral spine.

B. S-1 radiculopathy of the lower extremities 

The Veteran contends he is entitled to a higher initial rating for his service-connected radiculopathy of the left and right lower extremities. The Veteran's disability is currently evaluated as 20 percent disabling effective February 13, 2006, under 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy. A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. Id.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

The Veteran was originally awarded service connection for left S-1 radiculopathy in a November 2006 rating decision. He was assigned a 10 percent rating, effective February 13, 2006. In that same rating decision the Veteran was assigned a 0 percent rating for right S-1 radiculopathy, effective February 13, 2006. As noted in the introduction, the Veteran disagreed with this evaluation and in July 2016, the RO issued a rating decision increasing the Veteran's S-1, left and right radiculopathy of the lower extremities to 20 percent disabling, effective February 13, 2006.  

In the September 2015 VA examination, the Veteran reported to the examiner that he had sharp shooting pain in his lower back, radiating to his legs, stating that the left was worse than the right. He told the examiner that he could not feel most of his right leg.  The examiner noted that the Veteran requires a cane to ambulate and is diaphoretic with any movement. The Veteran also uses a brace on a regular basis and the Veteran testified at both his September 2013 hearing and in his statements to the examiner that he uses driving accommodations with hand gas and hand brake accessories because he does not know when his legs will give way. The examiner observed that the Veteran had an abnormal gait and opined that it was at least as likely as not related to his back and peripheral nerve conditions. 

The examiner noted severe constant pain, moderate paresthesias and/or dysesthesias, and moderate numbness bilaterally in the lower extremities.  He further noted decreased sensation in the left lower extremity and the absence of sensation in the right lower extremity.  Moderate incomplete paralysis of the sciatic nerve and mild incomplete paralysis in the common peroneal nerve was observed bilaterally. The examiner opined that the Veteran's current peripheral neuropathy may likely moderately impact physical and sedentary labor due to pain, incoordination, and fatigue. 

As stated above, the Veteran's disability is currently evaluated at 20 percent disabling. Under 8520, a 20 percent rating accounts for moderate incomplete paralysis of the sciatic nerve. In order to warrant the next highest rating of 40 percent, the Veteran would have to exhibit moderately severe incomplete paralysis of the sciatic nerve. Having reviewed the September 2015 VA examination report, along with the remaining record evidence, the Board finds that the totality of the evidence does not support granting a higher initial rating than 20 percent effective February 13, 2006, for the Veteran's service-connected bilateral radiculopathy of the lower extremities affecting the sciatic nerve.  The Veteran, however, is entitled to separate ratings of 10 percent, but no higher, under Diagnostic Code 8521 for mild radiculopathy affecting the common peroneal nerve for the entire appeal period. 

The Board has also considered whether the Veteran's lower extremity radiculopathy presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted. See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence. His 20 percent rating for bilateral lower extremity radiculopathy for all periods under appeal contemplates the Veteran's subjective sensory complaints and mild/moderate, objective, wholly sensory, functional impairment of the lower extremities, mild/moderate bilateral paresthesias, and numbness. Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted. The evidence of record does not support an evaluation of 40 percent. Therefore, the claim must be denied.


ORDER

Entitlement to a disability rating in excess of 40 percent for degenerative changes of the lumbosacral spine is denied.

Entitlement to an initial disability rating in excess of 20 percent for left lower extremity radiculopathy affecting the sciatic nerve is denied.

Entitlement to an initial disability rating in excess of 20 percent for right lower extremity radiculopathy affecting the sciatic nerve is denied.

Entitlement to an initial disability rating of 10 percent for left lower extremity radiculopathy affecting the external popliteal nerve (common peroneal) is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an initial disability rating of 10 percent for right lower extremity radiculopathy affecting the external popliteal nerve (common peroneal) is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


